4 U.S. 250 (____)
4 Dall. 250
Cochran et al.
versus
Cummings.
Supreme Court of United States.

Ingersoll, and Heatly, for the plaintiffs.
M. Levy, and Porter, for the defendant.
By SHIPPEN, Chief Justice:
Wherever there is a gross misrepresentation of facts, relating to the subject of a contract, the contract is fraudulent and void. If, therefore, the jury shall be of opinion, that such a misrepresentation was made, in the present instance; they should consider the conveyance as no payment, although the plaintiffs agreed, under the deception, to accept it in satisfaction; and the verdict must be for damages to the whole amount of the demand.
Verdict, accordingly, for the plaintiffs' whole demand.